Citation Nr: 0000967	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine with degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Army from November 3, 1961 
to October 16, 1964.

In October 1976, the veteran claimed entitlement to service 
connection for spondylolisthesis of L-5 on S-1, and in a 
November 1976 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denied 
that claim.  The veteran was notified of that decision at the 
time it was rendered, and did not appeal.

The veteran again claimed entitlement to service connection 
for spondylolisthesis L-5 on S-1, and in September 1997 the 
RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
was notified of that decision and did not appeal.

The veteran claimed entitlement to service connection for 
degenerative arthritis of the lumbar spine with degenerative 
disc disease and in May 1998 the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran has perfected an appeal 
of that decision.  

Increased evaluations for the residuals of a fracture of the 
right distal fibula and bilateral pes planus were granted in 
May 1998 and August 1998, respectively.  There was no notice 
of disagreement filed with regard to those matters and they 
are not subject to appellate review.



FINDINGS OF FACT

1. Entitlement to service connection for spondylolisthesis of 
L-5 on S-1 was denied by the RO in September 1997, and that 
decision became final in the absence of an appeal.

2. The evidence submitted subsequent to the September 1997 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's degenerative 
arthritis of the lumbar spine with degenerative disc disease 
is related to service, and it must be considered in order to 
fairly decide the merits of his claim.

3. The claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine with degenerative 
disc disease is supported by competent evidence of a current 
disability and competent medical evidence demonstrating a 
nexus between the current back disability and an injury that 
occurred in service.


CONCLUSIONS OF LAW

1. The September 1997 rating decision in which service 
connection for spondylolisthesis of L-5 on S-1 was denied is 
final, and new and material evidence has been submitted to 
reopen that claim.  38 U.S.C.A. § 7105 (c) (1994); 38 C.F.R. 
§ 20.1103 (1996); (currently 38 U.S.C.A. § 7105 (c) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 20.1103 (1999); 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999)).  

2. The claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine with degenerative 
disc disease is well-grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment of degenerative 
arthritis of the lumbar spine with degenerative disc disease.  
His service medical records, however, do indicate an injury 
that occurred during a parachute jump in February 1963 that 
resulted in a fracture to the right distal fibula.  

An August 1976 private medical report shows a diagnosis of 
spondylolisthesis of the fifth lumbar vertebrae on the first 
sacral segment.  In October 1976 the veteran received 
treatment from a private physician for back pain.  

In October 1976 the veteran stated that he had been unable to 
obtain employment due to his back condition and that his back 
condition was caused by an injury that occurred in service.  

In March 1982 the veteran received treatment from a private 
physician for chronic lumbosacral strain.  The veteran 
reported that he was not having any problems, although, he 
was unable to do any heavy lifting.  

In April 1997 the veteran was treated by a private physician 
for complaints of lumbar pain.  The veteran reported that he 
injured his back and ankle during a parachute exercise.  An 
X-ray examination revealed some spondylosis of the lumbar 
spine and some calcification of the muscle in the area, due 
to a past trauma.

As previously stated, in a September 1997 rating decision the 
RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  

The evidence submitted subsequent to the September 1997 
decision includes the report of a May 1997 MRI (magnetic 
resonance imaging ) which revealed grade one 
spondylolisthesis of L-5 on S-1, spina bifida occulta of L-5, 
and a questionable spondylolysis of the right and left pars 
interarticularis of L-5.  In addition, a May 1997 medical 
report showed decreasing signal intensity of the L-3 to L-4, 
L-4 to L-5, and L-5 to S-1 invertebral disks consistent with 
degenerative disk disease.  It also showed a mild bulging 
disk at L3-L4 with mild bilateral neuroforaminal narrowing 
and a mild bulging disk at L4-L5 with mild bilateral 
neuroforaminal narrowing at this level.  

A June 1997 VA outpatient treatment report showed a diagnosis 
of degenerative joint disease of the lumbosacral spine  

An October 1997 letter from a private physician who stated 
that he has been treating the veteran for chronic back pain 
and degenerative arthritis of the lumbar spine with 
degenerative disc disease.  In his orthopedic opinion, the 
veteran's back injury was caused by a fall that the veteran 
sustained thirty-three years ago while in service.  He also 
concluded that the veteran was disabled due to the severity 
of his back problem.  

During a December 1997 VA examination, the veteran again 
reported that in 1963 he injured his right lower leg in a 
parachute accident and in 1963 he was placed in traction for 
a back injury.  The VA examination was negative as to 
complaints and findings of a back disorder.  

The veteran submitted a letter written in January 1998 by his 
mother.  She stated that when the veteran was hospitalized in 
service, he wrote to her and complained of a lower back 
injury he sustained in a parachute jump.  She further stated 
that the veteran has suffered from lower back pain since his 
discharge from the service.  According to her, the veteran 
received treatment for his back pain in 1965 by a private 
physician and in 1997 at a VA Medical Center (VAMC).  She 
also stated that the veteran was given an MRI (magnetic 
resonance imaging) at the VAMC which revealed a L-5 disk was 
out of place and a degenerative disk condition.  She went on 
to state that the veteran was given medication and a back 
brace to alleviate his back pain. 

In July 1998 the veteran stated that he injured his back 
during parachute jumps.  He believes that each jump made 
while in service contributed to his back problem.  The 
veteran also submitted copies of a November 1962 medical 
certificate from the eight division parachute club and a 
parachute log from December 1962 to September 1963.  

The veteran also submitted July 1998 and June 1999 letters 
from the private physician who submitted the September 1997 
letter, which stated that it was his professional medical 
opinion that the veteran's accumulation of parachute jumps, 
mainly the veteran's last jump in September 1963 caused the 
dislocation of the L-5 vertebrae leading to degenerative 
arthritis of that veterbrae of his lumbar spine.  He further 
stated that the traumatic impact to the veteran's spine when 
parachuting while on active duty in the service is the exact 
cause of medical injuries to his spine.  

In February 1999, the RO received VA outpatient treatment 
records dated from April 1997 to June 1997.  In April 1997 
the veteran was treated at a VAMC for chronic low back pain.  
His VAMC outpatient treatment report indicated that his back 
pain appeared chronic, there was tenderness in the lower back 
area, and his back pain was not relieved by the use of non-
steroidal anti-inflammatory drugs.  

During a November 1999 travel board hearing, the veteran 
recounted that he injured his back while in service between 
1964 and 1965 during a parachute exercise.  He stated that he 
was placed in traction for approximately a week due to his 
back injury.  The veteran explained that after his discharge 
he received treatment from several private physicians for his 
back problems.  

During the travel board hearing, the veteran also submitted 
copies of VA outpatient treatment records dated from August 
1999 to October 1999. 

II.  New and Material Evidence

A. Laws and Regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999); See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re- 
adjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).
B. Analysis

A review of the September 1997 rating decision indicates that 
the RO denied the claim at that time because service medical 
records did not show that the veteran's back disability was 
incurred in service.  

In this case, the evidence added to the records since the 
RO's September 1997 denial consists of a November 1999 travel 
board hearing, a December 1997 VA examination, VAMC 
outpatient treatment records, a medical certificate from the 
eight division parachute club and a parachute log, letters 
from a private physician, statements made by the veteran's 
mother, and statements made by the veteran himself.  This 
information bears directly and substantially upon specific 
matters under consideration.  The Board finds that the 
information added to the records is "new" since it was not 
available for review in September 1997, and is "material" 
since it bears directly on matters which were the bases of 
the prior denial of service connection.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, as the 
Board finds the clinical evidence added to the record is 
"new and material" to the veteran's claim, the claim is 
reopened.  See 38 C.F.R. § 3.156.

III.  Well-Grounded Claim

A. Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309(a) (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

B. Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a).  That is, he 
has presented a claim which is plausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  The veteran has provided a letter from 
a private physician showing that he has degenerative 
arthritis of the lumbar spine with degenerative disc disease 
and his VA outpatient treatment records also show a diagnosis 
of degenerative arthritis of the lumbar spine with 
degenerative disc disease.  The veteran's service medical 
records indicate an injury from a parachute jump in February 
1963 which resulted in treatment for the residuals of a 
fracture of the right distal fibula.  He has claimed and his 
mother has corroborated the claim that he injured his back in 
service.  Therefore, the Board finds that the first and 
second Caluza elements have been satisfied because there is a 
current medical diagnosis of disability and satisfactory 
evidence of an injury that occurred while in service.  
Caluza, 7 Vet. App. at 506.

The veteran has provided lay evidence indicating that he 
injured his back during service, and that his low back 
disorder is related to that injury.  In addition, the 
veteran's mother has submitted a statement which indicated 
that the veteran has complained of lower back pain since his 
discharge from the service.  Lay persons are competent to 
provide evidence of an observable disorder, but they are not 
competent to provide evidence that requires medical 
expertise.  Grottveit, 5 Vet. App. at 93; Savage, 10 Vet. 
App. at 497.  The veteran, however, did submit a letter from 
a private physician who stated that the veteran's 
accumulation of parachute jumps, mainly the veteran's last 
jump in September 1963 caused the dislocation of the L-5 
vertebra leading to degenerative arthritis of that vertebrae 
of his lumbar spine.  Therefore, the evidence does suggest 
that the current back disorder is related to an in-service 
disease or injury.  Wade v. West, 11 Vet. App. 302 (1998).  
For these reasons, the Board has determined that the claim of 
entitlement to service connection for degenerative arthritis 
of the lumbar spine with degenerative disc disease is well-
grounded. 



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative arthritis 
of the lumbar spine with degenerative disc disease is 
reopened.

The claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine with degenerative 
disc disease is well-grounded.  


REMAND

The Board finds the veteran's claim for service connection 
for degenerative arthritis of the lumbar spine with 
degenerative disc disease is well-grounded, meaning 
plausible, and based on a review of the file, there is a 
further VA duty to assist him in developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631- 32 (1992); Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed.Cir. 1997), 
cert. denied, 118 S.Ct. 2348(1998).

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of all 
records from the VA Medical Center in 
Atlanta and Dublin, Georgia and from Dr. 
Pedro L. Tamayo relating to treatment of 
the veteran since January 1990.  All 
records received should be placed in the 
claims folder.
2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his low back disorder.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as an X-ray study, that 
are deemed necessary for an accurate 
assessment.

The examiner should conduct a thorough 
orthopedic examination of the lumbar 
spine and provide a diagnosis for any 
pathology found.  The examiner should 
also provide an opinion, based on a 
review of the evidence in the case file, 
as to whether it is less likely, as 
likely or more likely than not that the 
veteran's current lumbar spine disorder 
was caused by an in-service injury.

3.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
low back disorder on the merits of the 
case.  In the event that any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and be given the opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	_____________________________________
	THOMAS J. DANNAHER 
Member, Board of Veterans' Appeals




 

